Citation Nr: 1432502	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for chronic lumbodorsal strain.

2.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a cervical spine disability.  

3.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a right shoulder muscle strain.

4.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for osteoarthritis of the distal interphalangeal joint of the first finger of the right hand.

5.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for bilateral lower extremity disability, including sciatica.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for breathing issues claimed to be the result of exposure to asbestos.
 
9.  Entitlement to service connection for left upper extremity disability, including involving the left shoulder and hand.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from October 2007, October 2008, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case in October 2012 to afford the Veteran an opportunity to testify at a hearing before the Board.  A hearing was scheduled for July 8, 2013, and an April 2013 letter notified him of the date, time, and location of the hearing.  However, he did not appear for this hearing and has not provided a reason for his failure to appear or requested that the hearing be rescheduled.  Notably, there have been several previous attempts to schedule a Board hearing for the Veteran, but each time he failed to appear and indicated that significant health issues prevented him from attending.  In light of this history, and as the Veteran has not requested that the hearing be rescheduled, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The Veteran submitted a request for waiver of a debt in May 2014.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The service connection claims for hearing loss and tinnitus require further action and development, so the Board is REMANDING these claims to the AOJ. 


FINDINGS OF FACT

1.  Service connection for a chronic lumbodorsal strain, a cervical spine disability, and a right shoulder muscle strain was last denied in a May 2006 rating decision.

2.  The Veteran did not perfect an appeal of that May 2006 rating decision following issuance of a September 2006 statement of the case (SOC).

3.  Additional evidence received since that May 2006 rating decision is cumulative or redundant of the evidence considered in that prior decision.

4.  Service connection for a right hand disorder was last denied in a January 2003 rating decision.

5.  The Veteran was informed of that January 2003 rating decision and of his appellate rights in a January 2003 letter, and he did not file an appeal.

6.  Additional evidence received since that January 2003 rating decision does not raise a reasonable possibility of substantiating the claim. 

7.  Service connection for a bilateral lower extremity disability, including sciatica, was last denied in a September 2006 rating decision. 

8.  The Veteran was informed of that September 2006 rating decision and of his appellate rights in a September 2006 letter, and he did not file an appeal.  

9.  Additional evidence received since that September 2006 rating decision is cumulative or redundant of the evidence considered in that prior decision.

10.  The presence of asbestosis or another current respiratory disorder has not been established. 

11.  The Veteran did not sustain an injury to the left shoulder or hand during active service or develop signs or symptoms involving the left upper extremity during service or within one year of separation, and a relationship between his current left upper extremity disability and his period of active service is not otherwise shown.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for chronic lumbodorsal strain, a cervical spine disability, and a right shoulder muscle strain is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  There is new, but not also material, evidence since the May 2006 rating decision, so the claims for chronic lumbodorsal strain, a cervical spine disability, and a right shoulder strain cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The January 2003 rating decision that denied service connection for a right hand disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

4.  There is new, but not also material, evidence since the January 2003 rating decision, so the claim for osteoarthritis of the distal interphalangeal joint of the first finger of the right hand cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The September 2006 rating decision that denied service connection for connection for a bilateral lower extremity disability, including sciatica, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

6.  There is new, but not also material, evidence since the September 2006 rating decision, so the claim for a bilateral lower extremity disability, including sciatica, cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  Service connection for breathing issues claimed to be the result of exposure to asbestos is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

8.  Service connection for a left upper extremity disability, including involving the left shoulder and hand, is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  


Letters dated in August 2007, February 2009, and April 2009 informed the Veteran that new and material evidence was required to reopen the claims (with the exception of asbestosis), the elements of new and material evidence, the previous rating decisions denying the claims, and the reasons for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 2010 statement of the case (SOC) also notified the Veteran of the prior denials and the need for new and material evidence to reopen the claims.  Thus, a reasonable person could be expected to understand from the notice provided what was needed to reopen the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The VCAA notice letters also notified him of the elements of service connection, and of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159(c)(4)(iii); Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  Two requests were made for treatment records from Dr. J. Halsey's office-one in March 2009 and the other in June 2009.  Dr. Halsey's office did not response to this request, and the Veteran was notified of VA's inability to obtain these records in a June 2009 letter, and invited to submit the records himself.  He responded by submitting a few records from this office in April 2010.  The Board notes that a prior attempt to obtain records from Dr. Halsey's office in March 2004 for records dating from 1978 to 1980 was unsuccessful.  The office provided a negative response, with the exception of a February 2004 letter from Dr. Halsey and an application for treatment dated in February 2004.  Thus, further attempts to obtain earlier records from this office (where the Veteran states he was treated for a number of his claimed orthopedic disabilities beginning in the late 1970's) are not warranted.  See 38 C.F.R. § 3.159(c).  

Although there is evidence that the Veteran receives disability benefits from the Social Security Administration (SSA), the Board finds no reasonable likelihood that those records would provide new support for his claims.  In this regard, it appears that all of his extant and available treatment records are already in the claims file, and thus any treatment records associated with the Veteran's SSA disability application would only be duplicative of evidence already of record.  Moreover, any records generated by SSA itself, such as examinations, medical opinions, or adjudicative documents, would involve determinations as to whether the Veteran were disabled for SSA purposes, and would not have a bearing on whether any disabilities were related to service-an inquiry which is not relevant to the scheme of benefits administered by SSA.  Accordingly, efforts to obtain any outstanding records from SSA are not warranted.   See Golz v. Shinseki, 590 F.3d 1317, 1321, 1321-23 (Fed. Cir. 2010) (holding that VA is not required to "obtain records in every case in order to rule out their relevance" unless "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"). 

VA examinations have not been provided with respect to the Veteran's petitions to reopen the claims subject to a prior final denial, with the exception of a right shoulder disability.  As these claims have not been reopened, VA examinations or opinions are not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii); Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007).  Similarly, the adequacy of the March 2011 VA examination addressing the Veteran's right shoulder disability is moot, as this claim has not been reopened.  See id.

As for the service connection claim for asbestosis, there is no evidence that the Veteran has asbestosis or another respiratory disorder.  Accordingly, a VA examination or opinion is not necessary to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  


Finally, concerning the Veteran's disability of the left upper extremity (including the shoulder and hand) there is no credible evidence of an in-service disease, injury, or event, or of relevant signs or symptoms within one year of service separation, and consequently no indication that this disability may be related to service.  Thus, a VA examination or opinion is not warranted.  See id.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.  

II.  Petitions to Reopen

The Veteran petitions to reopen his previously denied claims of entitlement to service connection for a chronic lumbodorsal strain, a cervical spine disability, a right shoulder muscle strain, osteoarthritis of the distal interphalangeal joint of the first finger of the right hand, and a bilateral lower extremity disability, including sciatica.  For the following reasons, the Board finds that reopening of these claims is not warranted. 

Service connection for chronic lumbodorsal strain, a cervical spine disability, and a right shoulder muscle strain was last denied in a May 2006 rating decision.  
The Veteran was notified of this decision and his appellate rights in a June 2006 letter.  See 38 C.F.R. § 19.25 (2013).  He submitted a timely notice of disagreement (NOD) in June 2006.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2013).  The RO again denied the claims after de novo review in a September 2006 statement of the case (SOC).  See 38 C.F.R. § 19.19 (2013).  The SOC also informed the Veteran of the requirements for perfecting the appeal to the Board.  See 38 C.F.R. § 19.30(b) (2013).  Thereafter, the Veteran did not perfect his appeal by filing a substantive appeal (i.e. VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013) (setting forth requirements and time limits for perfecting an appeal to the Board).  Consequently, that May 2006 rating decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Although the Veteran asserted in a February 2009 statement that he did not know of the one-year time limit for appealing the May 2006 rating decision, the evidence shows that he received his appellate rights in the June 2006 letter.  Indeed, he specifically referenced this letter in his June 2006 NOD by stating "I disagree with the findings on your letter dated 6/5/06."  Both this letter and the cover letter accompanying the September 2006 SOC were sent to the Veteran's then known address, and neither letter was returned to VA.  There is no other indication that the Veteran did not receive these letters, and he has not made such an assertion.  Accordingly, under the presumption of regularity in the administrative process, the Board finds that the Veteran received proper and timely notice of his appellate rights.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982)); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999).  His bare assertion that he did not know of the one-year time limit for appealing is not sufficient to overcome this presumption, given the copies of the letters mailed to him in the file, and his own reference to the June 2006 letter in his June 2006 NOD.  See id.  It might be added that from a technical standpoint he did meet the one-year requirement for initiating the appeal with the timely submission of a NOD, but then did not perfect the appeal with the submission of a VA Form 9 or equivalent statement, as discussed above.  Thus, for the reasons already discussed, the May 2006 rating decision is final.  

Service connection for a right hand disorder was last denied in a January 2003 rating decision.  The Veteran was informed of this decision and of his appellate rights in a January 2003 letter, and he did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).  Consequently, that January 2003 rating decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103. 


Service connection for a bilateral lower extremity disability, including sciatica, was last denied in a September 2006 rating decision.  The Veteran was informed of this decision and of his appellate rights in a September 2006 letter, and he did not file an appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).  Consequently, that September 2006 rating decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim since the last final denial, whether the last denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows:  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the medical nexus requirement, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

There additionally is a presumption of service connection for VA-defined chronic diseases, which, as explained, include osteoarthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of the Veteran's separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 C.F.R. § 3.307(d). 


New and material evidence has not been submitted to reopen any of the above claims.  With respect to the service connection claims for chronic lumbodorsal strain, a cervical spine disability, and a right shoulder muscle strain, the Veteran submitted duplicate private magnetic resonance imaging (MRI) studies dated in 2005 and duplicate letters by Dr. Halsey dated in July 2000 and February 2004 that were already of record at the time of the May 2006 rating decision.  Thus, this evidence is not new.  

He also submitted statements dated in April 2009 and June 2009 asserting that he had injured his back and neck while serving aboard the U.S.S. Marias.  These statements are essentially duplicative of previous statements of record at the time of the May 2006 rating decision, both by the Veteran and by Dr. Halsey in the aforementioned letters, asserting that these disabilities were incurred in a fall or lifting injury during service.  Accordingly, they are cumulative or redundant of the evidence of record at the time of the May 2006 rating decision, and thus do not constitute new and material evidence.  See 38 C.F.R. § 3.156(a).  

Additional VA treatment records show ongoing symptoms and treatment, but do not relate to the unestablished fact of whether any of these disabilities are related to service or manifested within one year of service separation.  The fact that these disabilities are present was an element of service connection already established and considered at the time of the May 2006 rating decision.  Thus, these treatment records do not constitute new and material evidence.  See id.  

Finally, the VA examiner's negative nexus opinion concerning the right shoulder in the March 2011 VA examination report does not raise a reasonable possibility of substantiating the claim, but on the contrary weighs against the claim.  Therefore, it does not constitute new and material evidence.  See id.  

In sum, new and material evidence has not been submitted to reopen the service connection claims for chronic lumbodorsal strain, a cervical spine disability, and a right shoulder muscle strain.  

Concerning the service connection claim for arthritis of the first finger of the right hand, the only new, non-cumulative evidence associated with the file since the January 2003 rating decision was issued is an April 2004 X-ray study performed by QTC Medical Services showing osteoarthritis of the distal interphalangeal joint of the first finger of the right hand.  At the time of the January 2003 rating decision, there was no evidence of arthritis of any joint of the right hand or any other right hand abnormality.  However, while new and material evidence need only relate to one element of service connection, it must still raise a reasonable possibility of substantiating the claim in light of all the evidence of record.  See Shade, 24 Vet. App. at 118, 120; 38 C.F.R. § 3.156(a).  

In this case, there is no credible evidence that the Veteran sustained a right hand injury in service.  While the credibility of new and material evidence must be presumed, no such presumption attaches to evidence already of record at the time of the last prior, final denial.  See Duran, 7 Vet. App. at 220.  The service treatment records (STRs) do not reflect findings or reports of a right hand injury or right hand symptoms or abnormalities.  In previous attempts to establish service connection, the Veteran submitted a November 1971 STR reflecting that he had pain in the right shoulder, and that he was right-handed.  While it was noted that he was right-handed, no mention was made in this or any other STR of right hand problems or injury.  In the Veteran's previous claims and statements made in support of them, he never alluded to an injury of any of the fingers of the right hand.  Rather, his claim for a right hand disorder appears to be merely based on a misunderstanding of the November 1971 STR noting that he was right-handed.  For example, in his October 2002 claim, he stated that injuries to the right hand and shoulder occurred "on or about" November 3, 1971, which is the exact date of the aforementioned STR reflecting a report of right shoulder pain (with no prior trauma) and a notation that the Veteran was right-handed, as discussed above.  The letters by Dr. Halsey also make no mention of a right hand injury and there is no other evidence of a right hand injury in service.  Thus, there is no credible evidence that the Veteran injured his right hand, including the right first finger, during active service. 


Accordingly, were this case to be reopened, the mere fact that arthritis of the right first finger is established would not trigger the duty to provide a VA examination or opinion, as there is no indication that it is related to any in-service disease, injury, or event, or to signs or symptoms that manifested within one year of service separation.  See McLendon, 20 Vet. App. at 83.  Therefore, the April 2004 X-ray study does not raise a reasonable possibility of substantiating the claim, and thus does not constitute new and material evidence.  See Shade, 24 Vet. App. at 118, 120 (observing that when making a determination whether new and material evidence has been submitted, the Board should take cognizance of whether the newly associated evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the VCAA such as whether the newly submitted evidence would likely trigger entitlement to a medical nexus examination were the claim to be reopened).  

The remaining evidence associated with the file since the January 2003 rating decision was issued also does not constitute new and material evidence.  Letters by Dr. Halsey dated in February 2003 and February 2004 are cumulative of previous letters by him dated in July 2000 and October 2002 making similar assertions which were of record at the time of the January 2003 rating decision.  Moreover, the later-submitted letters make no mention of the right hand or right first finger.  Service treatment records submitted by the Veteran are merely duplicates of the STRs in the file at the time of the January 2003 rating decision.  Additional VA and private treatment records do not mention the right first finger arthritis or otherwise provide new support for a relationship between this condition and the Veteran's service or any signs or symptoms within one year of service separation.  In short, the remaining evidence associated with the file since the January 2003 rating decision is either duplicative or cumulative of evidence previously of record, or does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, new and material evidence has not been submitted to reopen the service connection claim for arthritis of the first finger of the right hand.  See 38 C.F.R. § 3.156(a). 


Finally, regarding the service connection claim for a bilateral lower extremity disability, including sciatica, no new and material evidence has been submitted since the September 2006 rating decision.  Evidence associated with the file since that decision is duplicative or cumulative of evidence previously of record, including the letters by Dr. Halsey and MRI studies discussed above.  The Veteran's principal contention, according to a March 2009 written statement, appears to be that the sciatica is related to or secondary to his low back disorder.  As service connection is not in effect for a low back disorder, service connection would have to be denied as a matter of law with respect to sciatica or a disability of the lower extremities secondary to the low back disorder.  See 38 C.F.R. § 3.310 (2013) (setting forth requirements for establishing secondary service connection).  Accordingly, this statement does not raise a reasonable possibility of substantiating the claim.  The VA treatment records do not provide new support for a relationship to service, and thus do not constitute new and material evidence.  In sum, new and material evidence has not been submitted to reopen this claim.  See 38 C.F.R. § 3.156(a). 

The Board notes that under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," and thus prevents the decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  However, because new and material evidence has not been submitted since the final and binding rating decisions discussed above were issued, as explained in the preceding paragraphs, this provision does not apply. 

III.  Service Connection

The Veteran claims entitlement to service connection for a disorder related to asbestos exposure, and for a left upper extremity disability, including of the left shoulder and hand.  For the following reasons, the Board finds that service connection is not warranted.  

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the medical nexus requirement, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including osteoarthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Concerning the service connection claim for a disorder related to alleged asbestos exposure, including respiratory problems, the Veteran has never stated that he has such a disorder or been diagnosed with such a disorder, and the VA and private treatment records make no mention of a respiratory disorder or asbestosis.  The Veteran alleged asbestos exposure in a March 2009 statement, from which this claim was inferred by the RO, but never identified a disability related to such exposure.  In the absence of evidence of a current disability, service connection for an asbestos-related disorder cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

With regard to the claim or claims for one or more disabilities of the left upper extremity, including the shoulder and left hand, there is no credible evidence that the Veteran sustained injuries to the left arm, shoulder, or hand, during service, or that signs or symptoms involving these areas manifested during service or within one year of service separation.  There is not merely an absence of evidence in this regard, but rather evidence directly conflicting with the Veteran's April 2009 assertion that he injured his left shoulder and hand in a fall during service.  Specifically, the STRs reflect a notation of right shoulder pain but make no mention of left shoulder issues; the Veteran submitted service connection claims for a right shoulder disability but not a left shoulder disability in June 2000, March 2006, and May 2006; and a July 2000 letter by Dr. Halsey refers to a right shoulder strain during service, but not a left shoulder strain.  All of this evidence conflicts with the Veteran's recent assertion that he also injured his left shoulder and hand in service.  Accordingly, the Board does not find it credible that he sustained a left shoulder or hand injury in service or that signs or symptoms of a left hand or shoulder disorder manifested in service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In light of that contradictory evidence, the absence of contemporaneous evidence of a left shoulder or hand injury or symptoms during service or in the first year after service further supports a finding that the Veteran's statements are not credible on this issue.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence).   

As there is no evidence of a left shoulder, arm, or hand injury in service, or of signs or symptoms of a left upper extremity disability until many years after service separation, the preponderance of the evidence weighs against a nexus between the Veteran's current left shoulder disability and his period of service.  See Walker, 708 F.3d at 1338; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  Similarly, service connection for a chronic disease such as arthritis is not established, as neither a chronicity in service nor a continuity of symptoms after service is shown.  See id.; see also 38 C.F.R. § 3.303(b).  Likewise, service connection on a presumptive basis cannot be established in the absence of credible evidence that arthritis of the left shoulder manifested to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

In June 2007 and July 2008 statements, the Veteran also asserted that he had nerve damage of the bilateral hands and arms secondary to his back disorder.  An April 2005 VA EMG study, which was performed due to numbness of the arms and hands, reflects a diagnosis of cervical radiculopathy.  To the extent he contends that service connection is warranted for a neurological disorder of the left upper extremity as secondary to a back or cervical spine disorder, service connection may not be established as a matter of law, since service connection for the underlying back or cervical spine disorders is not established.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran has not alleged, and the evidence does not otherwise show, that a neurological disorder involving the left upper extremity manifested in service or within one year of service separation.  

Rather, there is no evidence of neurological manifestations until many years after separation from service.  Thus, service connection on a direct basis is not established.  See 38 C.F.R. § 3.303; Walker, 708 F.3d at 1338; Shedden, 381 F.3d at 1166-67.  

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for asbestosis and a left upper extremity disability, including involving the left shoulder and hand, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has not been received to reopen the service-connection claim for chronic lumbodorsal strain; the petition to reopen this claim is denied. 

New and material evidence has not been received to reopen the service-connection claim for a cervical spine disability; the petition to reopen this claim is denied. 

New and material evidence has not been received to reopen the service-connection claim for a right shoulder muscle strain; the petition to reopen this claim is denied. 

New and material evidence has not been received to reopen the service-connection claim for osteoarthritis of the distal interphalangeal joint of the first finger of the right hand; the petition to reopen this claim is denied. 

New and material evidence has not been received to reopen the service-connection claim for a bilateral lower extremity disability, including sciatica; the petition to reopen this claim is denied. 

Entitlement to service connection for breathing issues claimed to be the result of exposure to asbestos is denied. 

Entitlement to service connection for a left upper extremity disability, including involving the left shoulder and hand is denied.


REMAND

The Veteran contends that he has a current hearing loss disability and tinnitus as a result of hazardous noise exposure from operating or being in proximity to firing guns on the U.S.S. Marias (AO-57), as well as due to exposure to noise from the ship's engine while beneath deck.  The deck logs for the U.S.S. Marias from January 1970 to November 1971 (i.e. the dates of the Veteran's service) must be obtained to assess the credibility of these statements.  For example, the deck logs might show that the ship participated in gunnery exercises during that time.  The Veteran must also be afforded a VA audiological examination to assess the likelihood that his hearing loss or tinnitus were caused by exposure to engine noise from the ship or, if established, exposure to gunfire.  

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Request the deck logs for the U.S.S. Marias (AO-57) for the period from January 1970 to November 1971.  The request should be submitted to the National Archives and Records Administration (NARA) or other appropriate records repository.  The deck logs should be reviewed to determine whether the ship was involved in gunnery exercises or whether there is other supporting evidence for the Veteran's assertion that he was exposed to gunfire noise while serving on a firing battery.  


2.  Next, schedule the Veteran for a VA audiological examination to assess whether he has a current hearing loss disability and/or tinnitus, and whether either or both disorders were caused by noise exposure during his active military service.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner must render an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran has hearing loss and/or tinnitus caused by exposure to ship engine noise while serving aboard the U.S.S. Marias, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  If there is credible evidence that the Veteran was exposed to gunfire noise, such exposure must also be considered in the examiner's opinion. 

3.  Then, after completing any other development that may be indicated, readjudicate the claims for hearing loss and tinnitus in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


